Citation Nr: 1700324	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for tension headaches. 

4. Entitlement to service connection for arthralgia. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1988 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) from July 2012 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. Specifically, the July 2012 rating decision denied the Veteran's claims for entitlement to service connection for joint and muscle pain secondary to Gulf War Syndrome, gastrointestinal problems, and headaches. The May 2014 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.

The issues of entitlement to service connection for GERD, tension headaches, and arthralgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2016 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for bilateral hearing loss; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014). The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter. 38 C.F.R. § 20.204 (2016). A withdrawal of an appeal is effective when received. 38 C.F.R. § 20.204(b)(3) (2016).

In May 2016, the Veteran's authorized representative submitted a written statement indicating the Veteran's desire not to appeal the issue of entitlement to service connection for bilateral hearing loss. Such withdrawal was requested prior to the promulgation of a Board decision on the matter. Accordingly, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration, and, the Board does not have jurisdiction to further consider an appeal in this matter.


ORDER

The appeal seeking entitlement to service connection for bilateral hearing loss is dismissed. 


REMAND

The Veteran is currently seeking entitlement to service connection for GERD, tension headaches, and arthralgia. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims. 

Specifically, these claims were most recently remanded by the Board in June 2015 to allow for additional development. In pertinent part, the RO was instructed to provide the Veteran with new VA examinations to assess the nature and etiology of his claimed disabilities. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Although the Veteran underwent new VA examinations in October 2015, November 2015, and March 2016, the Board finds that these examinations are entirely inadequate for the purpose of adjudicating the Veteran's claims. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

To that end, the Veteran underwent VA headaches and arthritis examinations in October 2015, November 2015, and March 2016. Upon examination, the Veteran was diagnosed with tension headaches and arthralgia. However, the VA examiners failed to address the etiology of the diagnosed conditions, including whether a causal link to the Veteran's military service exists. As the claims file contains no such opinion, the Board finds that a remand is now warranted such that the etiology of the Veteran's disabilities may be properly addressed. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran underwent VA stomach and gastrointestinal examinations in October 2015 and March 2016. Upon examination, the Veteran was diagnosed with GERD. The October 2015 examiner then opined that the Veteran's disability was less likely related to his military service, including to gastroenteritis treated in service, as the condition was a self-limiting disease and did not require further treatment. However, the Board finds that this opinion does not consider the full scope of the Veteran's military service. A December 2015 private treatment letter notes the Veteran's history of exposure to oil well fires, chemical weapons, and potentially contaminated food and water during service in Saudi Arabia. As such, the Board finds that a remand is now warranted such that a VA examiner may consider the full scope of the Veteran's military service, including known exposures in Saudi Arabia, in offering a nexus opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that a medical opinion is considered probative if it is definitive and supported by detailed rationale); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).

Further, the Board notes that presumptive service connection is available to veterans who served during the Persian Gulf War and exhibit objective indications of a qualifying chronic disability that manifested during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016. See 38 C.F.R. §  3.317(a)(1) (2016). There are three types of qualifying chronic disabilities: (1) An undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes functional gastrointestinal disorders other than structural gastrointestinal disorders. As such, the Board seeks clarification from a VA examiner as to whether GERD qualifies as a functional gastrointestinal disorder other than structural gastrointestinal disorder.

Finally, the Board acknowledges that the Veteran underwent VA Gulf War Syndrome examination in March 2016. At that time, the Veteran was diagnosed with multiple system involvement, which was as likely as not to represent multi-system involvement of an undiagnosed illness. However, this diagnosis was offered upon the Veteran's reports of headaches, muscle pain, joint pain, and gastrointestinal symptoms, which were seemingly accounted for by the October 2015, November 2015, and March 2016 examiners' diagnoses of tension headaches, arthralgia, and GERD. As such, the Board requires clarification from a VA examiner as to whether these symptoms are most likely caused by the Veteran's tension headaches, arthralgia, and GERD, or collectively contribute to an undiagnosed illness. 

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from a VA examiner. The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner must indicate the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's GERD began in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service treatment for gastroenteritis?

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's tension headaches began in service, were caused by service, or are otherwise related to service?

c. Is it at least as likely as not (50 percent probability or more) that the Veteran's arthralgia began in service, was caused by service, or is otherwise related to service?

d. Provide an opinion as to whether the Veteran's diagnosed GERD qualifies as a functional disorder that is not a structural gastrointestinal disorder.  

e. Provide an opinion as to whether the Veteran's reported symptoms, including headaches, muscle pain, joint pain, and gastrointestinal symptoms, stand as symptoms of his diagnosed tension headaches, arthralgia, and GERD, or of an additional undiagnosed illness. 

If said symptoms are related to the established diagnoses, the examiner should assess whether additional symptoms exist of an undiagnosed illness, including Gulf War Syndrome. Said additional symptoms must be explicitly identified. 

In offering the above opinions, the examiner must address the full scope of the Veteran's military history, including known exposures during service in Saudi Arabia. Further, the examiner must specifically address the December 2015 private evaluation and academic research provided by the Veteran in November 2016.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

2. Readjudicate the claims on appeal. If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


